Citation Nr: 1529138	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Barsoum, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for bilateral hearing loss.  In August 2011, the Veteran filed a Notice of Disagreement.  The RO then furnished the Veteran a Statement of the Case in December 2012, and the Veteran filed a Substantive Appeal, VA Form 9, in January 2013. 

The Board notes that the issues of entitlement to service connection for diabetes mellitus and tinnitus are no longer on appeal as the RO granted those claims in May 2011 and June 2011 rating decisions, respectively.

The Veteran, through his representative, testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of this proceeding has been associated with the claims file.  

The claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.


FINDINGS OF FACT

1. Left ear hearing loss was noted on the May 1966 enlistment examination report.

2. The Veteran's preexisting left ear hearing loss did not increase in disability during service or as the result of any injury or disease of service origin.

3. The most probative evidence shows that the right ear hearing loss is not medically related to any injury or disease of service origin.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss, including based on the one-year presumption for chronic diseases or on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309, 3.310, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.
 
Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and what evidence VA shall obtain, and what evidence the Veteran is expected to furnish. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).  

In this appeal, in a letter issued in July 2010, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate and complete his service connection claim, including his and VA's respective responsibilities in obtaining such evidence and information.  See 38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter was sent prior to the initial unfavorable decision issued in August 12, 2011, and informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  Although the RO did not provide the Veteran notice of how to support his claim on a secondary basis, the Veteran had actual notice of how to do so, as indicated by his claiming that his bilateral hearing loss developed due to his diabetes mellitus during the Board hearing and had a meaningful opportunity to participate in the adjudication process.   See Velez v. West, 11 Vet. App. 148, 157 (1998) (holding that actual knowledge by the Veteran cures defect in notice).  As such, the Veteran was not prejudiced by the RO's failure to provide such notice.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Throughout the process, VA updated the Veteran concerning its pending requests for the Veteran's medical records in October 2010 and in April 2011, in accordance with 38 C.F.R. § § 3.159(c), 5.159(e).  The Veteran was informed of when and where to send the medical evidence; and he provided private medical records with a request that the RO "use these documents instead of waiting for Bloomingday [sic] Medical Associates to reply to the outstanding request for those records." (April 25, 2011 Statement in Support of Claim).  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, the VA examination report and addendum, and the Veteran's statements.  

Further, the Veteran has been medically evaluated in conjunction with his claim for service connection for bilateral hearing loss, including a VA examination conducted in May 2011, with an addendum obtained in July 2011.  The Board notes that the VA examiner considered the Veteran's pertinent medical history and examined the Veteran.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As previously noted, the Veteran was also provided an opportunity to set forth his contentions during a hearing in March 2015.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" (or a Veterans Law Judge (VLJ) with the Board) who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned  VLJ specifically noted the issue on appeal and the Veteran's contentions, to include, in-service noise exposure, claims of chronicity and as secondary to diabetes mellitus.  As such, the undersigned VLJ has complied with the aforementioned hearing duties.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that need be provided; there is no indication that there is additional existing evidence to obtain; and there is no indication that any further development is required to create additional evidence in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to be prejudicial to the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Legal Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established on a presumptive basis for a chronic disease, such as sensorineural hearing loss, if such disease is shown have been manifested to a degree of 10 percent within one year from the date of termination of such service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet App.231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Only those conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Service connection may also be established on a secondary basis for a disability, which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson, 581 F.3d at 1316 (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'" (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).)

Contentions

The Veteran contends that he currently has bilateral hearing loss due to service, specifically from noise exposure from working on the flight line.  (May 2011 VA examination).  He asserts that he was exposed to jet noise during service, as he was on the flight line for a majority of his working hours and exposed to engine "run ups."  (May 2011 VA examination).

The service personnel records show that the Veteran's military occupational specialty (MOS) was aircraft maintenance, and noise exposure is consistent with the duties and circumstances of that position; as such, the Board concedes the occurrence of the in-service noise exposure.  38 U.S.C.A. § 1154(a) (West 2014).




Left Ear

The evidence of record establishes that the Veteran currently has a left ear sensorineural hearing loss disability within VA standards.  See December 2010 Audiological Report; May 2011 VA examination; 38 C.F.R. § 3.385.

Notably, the service treatment records include an enlistment report of history and medical examination.  Specific to the left ear, the enlistment examination in May 1966 contained audiometric (and audiogram) results showing that the hearing in the Veteran's left ear tested at 25 decibels at 4000 Hertz, and 60 decibels at 6000 Hertz.  Based upon this report, some degree of left ear hearing loss was shown on the Veteran's enlistment examination, and as such, the condition of left ear hearing loss was "noted" upon entry.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  Hence, the Veteran's hearing in his left ear was not of sound condition at enlistment, and thus the presumption of soundness does not attach in this case.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his left ear hearing loss, the burden is on him to demonstrate that this pre-service condition increased in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jensen, and Horn, all supra.

For purposes of demonstrating an increase in disability in service, the question turns on whether there has been a measured worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.

By comparison, the Veteran's audiometric test results at entrance, during service, and at separation indicate no worsening in his hearing acuity in the left ear during service.  Upon audiometric examination in August 1966, the Veteran's left ear tested at 25 decibels in both the 3000 and 4000 Hertz levels.  While some degree of hearing loss in the Veteran's left ear was shown during service, it is noteworthy that these test results do not qualify as a hearing loss disability per VA standards under 38 C.F.R. § 3.385.  Nonetheless, upon review of the hearing conservation data, the Veteran's left ear hearing improved and returned to within normal limits within a few months during service.  For instance, the Veteran showed no left ear hearing impairment during a November 1966 in-service audiometric test, during a March 1967 in-service audiometric test, or during the March 1970 audiometric test at separation.  To the contrary, the Veteran's hearing returned to normal sensitive in his left ear on these dates.  Indeed, during the November 1966 and March 1967 audiometric examinations, the Veteran reported that he "always or frequently" wore hearing protection.  Moreover, the Veteran's March 1970 separation examination includes a note from the Veteran that his present health is "good," and shows an "H1," again revealing normal hearing sensitivity in his left ear.  The Board notes that the Veteran's in-service examinations - including his May 1966, August 1966, November 1966, March 1967, and July 1969 examinations - do not reveal permanent or repeated hearing loss.

In May 2011, VA conducted an audiology examination of the Veteran; in July 2011, the VA examiner completed an addendum opinion.  The May 2011 VA examiner reviewed the Veteran's service treatment records.  The examiner opined that with respect to the Veteran's left ear, his "[initial] mild loss [in service] appears to have been temporary as his test results show an improvement in hearing, in respect to his separation exam," explaining that there did not appear to be any significant change in the Veteran's hearing sensitivity due to in-service noise exposure.

With respect to left ear hearing loss, the Veteran has not met his burden of demonstrating an increase in disability during service.  Specifically, the service treatment records show no decrease in the auditory thresholds for any of the frequencies recorded at separation, and the etiology opinion of record finds no relationship between the Veteran's current left ear hearing loss and service.  In particular, the May 2011 opinion expressly finds that there was pre-service left ear hearing loss and that it was not aggravated by service.

In sum, in light of no objectively measured increase in the Veteran's left ear hearing loss at separation, taken together with his military noise exposure and the finding of a hearing deficit at entrance, the record evidence shows that the Veteran's preexisting left ear hearing loss did not increase in disability during service.  Hence, the presumption of aggravation does not attach in this case.

Right Ear

The record evidence establishes that the Veteran has a currently right ear sensorineural hearing loss disability within VA standards.  See December 2010 Audiological Report; May 2011 VA examination.

With respect to the Veteran's right ear, however, the service treatment records show that there was no significant change in hearing sensitivity for any frequency in service noted in the Veteran's in-service audiometric evaluations.  Indeed, the Veteran displayed normal hearing sensitive throughout service in his right ear, including upon separation in March 1970.  

The May 2011 VA examiner opined that the Veteran's current right ear hearing loss disability is likely related to acoustic trauma after service.  The examiner explained that if the Veteran's hearing loss had "been a result of or due to in-service acoustic trauma, it would have been present on the audiometric test results at the time of separation."  By way of explanation, the examiner observed that the audiometric findings from the May 1966 enlistment examination and the March 1970 separation examination did not reach the level of a "disability" under 38 C.F.R. § 3.385; thus noting that the Veteran did not have hearing loss manifested to the level of disability at the time of enlistment or separation.  According to the examiner, "the current hearing loss of 50 decibels at 3000 Hertz and 70 decibels at 4000 Hertz in his right ear is likely related to acoustic trauma after the service, such as occupational/recreational noise exposure," explaining that research shows that hazardous noise exposure has "an immediate effect on hearing."

The Board finds that the VA examiner's supporting explanations and rationales for the lack of a nexus opinion are sufficient, as the examiner provided adequate reasons and bases for his opinion and based his examination, at least in part, on a physical examination and interview of the Veteran.  The VA examination expressly demonstrates the examiner's review of the Veteran's medical history, both during service and after separation.  For these reasons, the Board can and does attach great probative value to the VA examiner's opinion.  The Board is permitted to rely upon a medical examiner's opinion in this instance, as the examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

With respect to the right ear hearing loss, the Board notes that the contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss is related to his period of active service.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of right ear hearing loss falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of hearing loss in his right ear, any actual diagnosis requires objective testing to diagnose, and can have many causes. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Significantly, determining the precise etiology of the Veteran's hearing loss in the right ear is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's right ear sensorineural hearing loss.  Ascertaining the etiology of such hearing loss requires the consideration of multiple factors, as well as knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his (right ear) hearing loss is not sufficient to outweigh the opinion of the expert who carefully considered the facts specific to this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.") 

Moreover, medical expertise is required to determine whether the symptoms that the Veteran experienced in service or following service are in any way related to his current right ear hearing loss.  See e.g., Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran, himself, believes that his current right ear hearing loss disability is due to service, as a layperson, he is not shown to possess any specialized training in the medical field.  In short, the Veteran's opinion as to the etiology of his hearing loss is not competent medical evidence; such a determination requires medical expertise.  Id.  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the opinion offered by the May 2011 VA examiner.

In addition to his medical evidence of record, the Veteran has submitted statements seeking to support, in relevant part, his contention that his right hearing loss is related to his period of active service.  In his June 2013 claim, the Veteran reported that his hearing loss began on January 1, 1970, or just a few months before he separated from service.  However, in a March 1970 self-reported medical history questionnaire, the Veteran denied having any hearing loss or ear trouble upon separation.  The Veteran also indicated that his health was "good" at the time of separation.  The Veteran's statement regarding his lack of hearing loss symptoms is highly probative, as it was made contemporaneous with his service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the Board finds that the evidence does not show that the Veteran had a chronic right ear hearing loss disability in service.

The Board acknowledges the Veteran's statements, made by and through his representative, that he "spent his career in management and spent little time in the warehouse."  (March 2015 Hearing Transcript).  However, he also reported to the VA examiner that he was a machine operator from 1970-1979, and was required to wear custom ear protection.  (May 2011 VA examination).  These statements are inconsistent.  The May 2011 VA examiner noted that the Veteran reported working as a laborer/machine operator for approximately nine years, which is almost triple the time he spent in service.  This work began in 1970, which is the same year the Veteran initially reported experiencing hearing loss.  The Veteran, through his representative, acknowledged that warehouse operations and distributions contain noise levels that fall within "mildly hazardous range."  (March 2015 Hearing Transcript).  The Veteran also provided inconsistent statements regarding his recreational activity post-separation.  He initially admitted that he operated power tools, chain saws and seasonal lawn mowers after service, but later claimed that he had no hobbies with particularly high noise levels.  (May 2011 VA examination; March 2015 Hearing Transcript.)  Not only is chronic, right earl hearing loss uncorroborated by the evidence in the service, it is contradicted by more contemporaneous, probative, and accurate evidence of record.  See Curry, 7 Vet. App. at 68.

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical evidence; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Kahana v. Shinseki, 24 Vet. App. at 440 (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treatment medical records and subsequent report of VA examination against the Veteran's statements that noise exposure in service caused him hearing problems since separation to the present.  The Veteran's separation examination is negative for complaints, symptoms, treatment, findings, or diagnosis for a hearing deficit or a hearing loss disability; and, during the May 2011 VA examination, the Veteran related a history of post-service, work-related noise exposure as a machine operator in a factory warehouse.  Furthermore, as noted, the VA examiner determined that the picture of the Veteran's hearing loss disability is consistent with his job-related noise exposure.

In addition, at least for nine years since his service discharge, the Veteran was exposed to loud noise at work.  The intercurrent noise exposure interrupts continuity of symptomatology and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b).  For this reason, the preponderance of the evidence is against the claim of service connection for right ear hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of his right ear hearing loss, the Veteran is not credible as the documented medical evidence establishes that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertion of continuity of symptomatology since service.  

As the Veteran's lay evidence is not competent on the questions of either diagnosis or causation, or credible evidence of continuity of symptomatology, the Board looks to the medical evidence as discussed in detail above.  Based on the foregoing, the Board also finds that service connection for right ear hearing loss cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service.

Presumptive Service Connection

Certain disabilities, such as sensorineural hearing loss, are presumed to be service-connected if they manifest to a compensable degree within a year of service.  38 C.F.R. § § 3.307, 3.309.  Here, the Board finds that evidence establishes a later onset for a bilateral hearing loss disability, and therefore entitlement to service connection cannot be presumed.

Secondary Service Connection

To the extent the Veteran testifies to the effect that his current bilateral hearing loss disability can be attributed to his service-connected diabetes mellitus type II, such a statement amounts to no more than Veteran's own conclusory generalized assertion regarding etiology and is insufficient, standing alone, to indicate the necessary nexus between his bilateral hearing loss disability and the service-connected diabetes mellitus.  The Veteran has not provided any medical evidence supportive of his claim on a secondary basis and has not demonstrated medical knowledge sufficient to render such a medical opinion.  Therefore, such a statement does not meet the low threshold of an "indication" that a bilateral hearing disability has a causal connection or association with the service-connected diabetes mellitus, and is therefore insufficient to trigger the duty to obtain an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  In consideration of the foregoing, the Board finds that the evidence warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim on a secondary basis. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Conclusion

In short, based on the reasons and bases discussed above, the Board determines that the Veteran's left ear hearing loss existed prior to service, and did not increase in disability during service or as the result of any injury or disease of service origin.  Regarding his right ear hearing loss, the weight of the medical evidence is against an association or link between the Veteran's right ear hearing loss and any injury (including military noise exposure) or disease of service origin.  Therefore, as the preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, the Board concludes that the Veteran's bilateral hearing loss was not incurred in, or aggravated by, service.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


